DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/US2017/67870.  For applications filed under 371, PCT rules for lack of unity apply.

Requirement for Unity of Invention
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I. Claims 1-3, 6-7, drawn to a heavy chain-only antibody binding to human B-Cell Maturation Antigen (BCMA) comprising a heavy chain variable region comprising:
(a) a CDR1 sequence selected from the group consisting of SEQ ID NOs: 1 to 4; and

(c) a CDR3 sequence comprising the sequence of SEQ ID NO: 19.  
Group II. Claims 8, 10-20, drawn to a heavy chain-only antibody binding to human B-Cell Maturation Antigen (BCMA) comprising a heavy chain variable region comprising:
(a) 	a CDR1 sequence comprising the formula:
GFTFX1 X2 Y A (SEQ ID NO: 55)
where X1 is S or T; and X2 is S, N or R; and
(b) a CDR2 sequence comprising the formula:
X3 X4 X5 X6 G X7 X8 X9 (SEQ ID NO: 56)
where X3 is I or L;
X4 is S, T, L or V;
X5 is G or E;
X6 is S, G, N or D;
X7 is G, D or A;
X8 is S, T or N;

(c) a CDR3 sequence comprising the sequence of SEQ ID NO: 19, in a human VH framework.
Group III. Claims 21-23, drawn to a method for the treatment of a B-cell disorder characterized by the expression of BCMA, comprising administering to a subject with said disorder an antibody binding to human B-Cell Maturation Antigen (BCMA) comprising a heavy chain variable region comprising:
(a) 	a CDR1 sequence comprising the formula:
GFTFX1 X2 Y A (SEQ ID NO: 55)
where X1 is S or T; and X2 is S, N or R; and
(b) a CDR2 sequence comprising the formula:
X3 X4 X5 X6 G X7 X8 X9 (SEQ ID NO: 56)
where X3 is I or L;
X4 is S, T, L or V;
X5 is G or E;
X6 is S, G, N or D;
X7 is G, D or A;
X8 is S, T or N;

(c) a CDR3 sequence comprising the sequence of SEQ ID NO: 19, in a human VH framework.
3.	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
WO 2012/066058 A1 discloses bispecific anti-BCMA/CD3 antibodies comprising single variable binding domains that can be in the format of VHH (p. 17, lines 16-22). The antibodies can be used in the treatment of B cell disorders which correlate with enhanced BCMA expression, such as multiple myeloma or SLE (p. 36, lines 8-21). 
WO 2012/143498 A1 relates to methods for stratification of a multiple myeloma in a patient comprising determining wether or not B-cells express BCMA on their surface (abstract). Anti-BCMA antibodies can be VHH antibodies, single domain antibodies etc. (see p. 31, [0082]-[0083]). 
WO 2016/094304 A2 discloses BCMA chimeric antigen receptors (CARs). Antibodies include antigen binding fragments thereof, such as heavy chain-only VHH (p. 21, lines 22-32). The reference shows in the examples the construction of BCMA CARS comprising anti-BCMA-scFv sequences (example 1). CAR-T cells show therapeutic activity in a mouse model of human myeloma (example 10). The CARs can be used in the treatment of multiple myeloma or SLE (p. 98, lines 1-17). 
WO 2012/163805 A1 teaches BCMA binding proteins that can be VHH antibodies (p. 31 lines 16-33). The BCMA binding proteins can be used in the treatment of different diseases such as multiple myeloma and SLE (p. 22, lines 15 and 18). 


4.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


Species Election I
5a.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
	The species are as follows:
(i)	Applicant is required to elect a single species of CDR1, CDR2, and CDR3 sequence from the sequences set forth in claim 1 if Group I is elected;
(ii)	Applicant is required to elect a single species of heavy chain variable sequence from the sequences set forth in claim 7 if Group I is elected;
(iii)	Applicant is required to elect a single species of CDR1, CDR2, and CDR3 sequence from the sequences set forth in claim 11 if Group II or Group III is elected;
(iv)	Applicant is required to elect a single species of heavy chain variable sequence from the sequences set forth in claim 10 if Group II or Group III is elected.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 
The claims are deemed to correspond to the species listed above in the followingmanner: 
Claims 1-3, 6-8, 10-20 encompass the species. 
The following claim(s) are generic: none.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  the different sequences are structurally different and thus lack unity of invention as they do not relate to a single inventive concept. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Species Election II
5b.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
	The species are as follows:
multiple myeloma, and systemic lupus erythematosus.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the 
The claims are deemed to correspond to the species listed above in the followingmanner: 
Claims 1-3, 6-8, 10-20 encompass the species. 
The following claim(s) are generic: none.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  the different diseases have different symptoms and are caused by different agents and thus lack unity of invention as they do not relate to a single inventive concept. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646